Title: To George Washington from Lafayette, 7 February 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris february the 7th 1787

The last letter I Had from You is dated November the 19th, and Announces the Safe Arrival of the Asses who I Hope Will Be less frigid than those of His Catholick Majesty—Whatever Be their intrinsic Value, I Have found it Encreased in a Maryland Paper to a degree Which does Not indeed do justice to the Maltheze Merchants—and as the Estimate of the three Animals is truly Extravagant, I must tell you, altho’ it is not Very Usual for people Who Make a present to Give the Receiver a Peep into

the Bill, that the trium Asinanat’s Cost in Maltha does Not Much Exceed fifty Guineas, and Yet the jack Ass is the Best that Could Be found on the island.
I have Given You an Account of the Assembly of Notables, Wicked People say not able[,] which would Have Already Begun Had Not three of the Ministers, the Count de Vergennes, M. de Calonne, and the Keeper of the Seals fallen Sick Very importunately. I am Sanguine in the Hope that this Assembly will Be productive of Good Consequences. I flatter Myself We May Get a Kind of House of Representatives in Each province, Not to fix, it is true, But to divide the taxes, and an abolition of Several duties on the Commercial intercourse Within the Kingdom. it is not probable that the affair of the protestants Will Come Before the House. As the Reclamations of the Clergy and a Bigoted party Might Hurt the Business, We shall, I Hope, Have it done Before long one Way or other, and Nothing Hinders the King deciding at once on that important affair, provided He does not Mind too much the opponent party Whose only Means are to intrigue or Complain, and Since We Have the inconveniences of power, let us in this instance Have the Benefits of it. The Easier so, as the Greater Part of the Clergy, if Unconsulted, Will Not throw obstacles in the Way, and the people at large wish for a More liberal system.
My journey to Krimée Will not of Course take place, and Nothing Can Be determined Upon While the length of our Session is Not Known. I Will Acquaint You With Every thing that is Worth Crossing the Atlantic. This letter is Carried By Col. franks Who Has Particularly well Behaved in His Mission to Marocco and By Mr Banister Who is Going Home. this Young Man is Very clever. france Has just Made a treaty of Commerce With Russia Wich does Honour to Count de Segur. The Health of Count de Vergennes is Rather in an Alarming Situation. Nothing Settled as yet in Holland. the New King of prussia Seems Averse to the idea of imitating His predecessor, and does not, as You Easely Guess, shine the more for it.
We are told that the disturbances in New England are Subsiding. God Grant it! the people of America ought to Be Made Sensible that Any MisConduct lowers them the More in the opinions of Europe as they Have Been So Highly and So deservedly Admired,

and they are Most Seriously interested in preserving their Happiness at Home, and their Consequence Abroad.
Adieu, My Most Beloved General, Be pleased to present My Best Respects to Mrs Washington, Mrs Stuart, Your Respected Mother, all your family. Remember me to George, the Young ones, and all friends. let your Affectionate Recollecton, and fatherly Blessing often Attend Your absent, Your dearest, and Most devoted friend, and let your Heart judge What I so Warmly feel, and Cannot Sufficiently Express, that With Every Sentiment of Affection, Respect, and Gratitude I am My Great and Good General till the last throb of My Heart Your Loving friend and affet. Servt

lafayette


Mde de lafayette and the Young family Beg their Best Respects to You and Mrs Washington

